MEMORANDUM OPINION
                                        No. 04-11-00110-CV

                             IN THE INTEREST OF C.X.C., A Child

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2007-CI-08707
                           Honorable Michael P. Peden, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: May 11, 2011

DISMISSED

           Appellant Angelica Lopez has filed a motion to dismiss this appeal in which she

represents to the court that the parties have entered into a settlement agreement resolving all the

issues related to this appeal. Therefore, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). Costs of the appeal are taxed against the appellant. See TEX. R. APP. P.

42.1(d).

                                                             PER CURIAM